Citation Nr: 1300485	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  03-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral extremity numbness. 

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS). 

4.  Entitlement to an effective date earlier than March 1, 2002, for the grant of service connection for IBS.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.



ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to August 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 and September 2003 rating decisions.  In October 2009, the Board denied the claims for entitlement to an initial rating in excess of 10 percent for IBS, and entitlement to an effective date earlier than March 1, 2002, for the grant of service connection for IBS, and remanded for additional development the claims for entitlement to service connection for PTSD and bilateral extremity numbness.  

The Veteran appealed the Board's October 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision,  the Court set aside the Board's denial of an increased rating and an earlier effective date for the grant of service connection for IBS and remanded these claims for further action.  The case has now returned to the Board.

With respect to the PTSD and bilateral extremity numbness claims on appeal, the Board is again remanding them to ensure compliance with its October 2009 remand instructions.  These issues, as well as entitlement to an initial rating in excess of 10 percent for IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not manifest symptoms of IBS in service or for several years after his discharge from service. 

2.  The Veteran became entitled to service connection for IBS on March 1, 2002, the date that legislation became effective granting presumptive service connection for IBS.


CONCLUSION OF LAW

Criteria for an effective date earlier than March 1, 2002, for the grant of service connection for IBS have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the issue of an earlier effective date for IBS, the Veteran's original claim was for service connection, which was granted.  He then appealed the downstream issue of the effective date that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law. 

With respect to the duty to assist, VA treatment records have been obtained as have Social Security Administration (SSA) records, service treatment records, and service personnel records.  The Veteran has not identified additional outstanding treatment records.  He also was provided with VA examinations (the reports of which have been associated with the claims file).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board on several occasions, but he declined. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Earlier Effective Date for the Grant of Service Connection for IBS

The Veteran's claim for service connection for IBS was initially denied by a September 1999 rating decision, and the Veteran failed to perfect a timely appeal. 

Following the enactment of the VCAA in 2000, the Veteran's claim was readjudicated and eventually granted by a March 2003 rating decision that was made effective in March 2002, the date the regulations changed to allow presumptive service connection for IBS.  It was noted in the rating decision that the Veteran had not shown IBS in service or within a year of service, and that no doctor had linked the Veteran's IBS to his time in service.  As such, the RO concluded that only once IBS became a presumptive disability for those who had served in the Southwest Asia Theater of operations did the Veteran warrant service connection for IBS. 

Regulations provide that, generally, the effective date of an evaluation and award based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Further, 38 C.F.R. § 3.114 provides that, where compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act. 

The Veteran's initial claim for IBS was received in October 1998, when he initially requested service connection for multiple conditions, to include continuous diarrhea.  

Service treatment records reveal that, despite the Veteran's reports to an April 2008 VA examiner and to a private physician, Dr. R. Johnston, in May 2011 his health problems began during service in the Persian Gulf in 1991, when examined in connection with his discharge from service in June 1992, there were no abnormalities of any systems on clinical evaluation.  (Of note, the Veteran was characterized as malingering with respect to a hearing acuity test.)  His service treatment records also otherwise fail to show any complaints of, or treatment for diarrhea, or abdominal pain.

The Veteran also has made statements that his health problems began after he returned from overseas.  This would appear to contradict the assertion they began while in the Persian Gulf.  In any case, post-service treatment records similarly fail to show any complaints of, or treatment for, IBS, diarrhea, or abdominal pain for much of the 1990s.  Furthermore, his digestive system was found to be normal at a VA examination in October 1992.  The first record of complaints of diarrhea was in April 1998, and the first record of a diagnosis of IBS was in September 1998. 

As such, the medical record does not show IBS in service, or for several years following service; and no medical opinion has been advanced linking the Veteran's IBS to his time in service.  This record presents strong evidence the Veteran did not develop IBS during service.  

It is true that a Veteran is generally considered competent to relate symptoms that he is capable of perceiving.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Furthermore, lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period.  When a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, while the Veteran has asserted that his IBS began during service in 1991, or, alternatively, after he returned from overseas, the aforementioned VA examination following his discharge from service found no evidence of IBS symptoms.  Additionally, the Veteran's contentions that he has experienced IBS  symptoms since 1991 while he was still in service, is unsupported by any competent, credible evidence.  He has neither identified nor submitted lay or medical evidence reflecting complaints of, or treatment for, IBS or related symptoms since service, evidence that would have lent support to his assertions of continuity of symptomatology.  Furthermore, his contentions that he has experienced IBS symptoms since 1991 are contradictory to his other assertions that his IBS began after he returned from overseas, and as indicated above, he was characterized as a malingerer when examined in connection with his discharge from service, reflecting he is not a reliable medical historian.  In these circumstances, the Board accords little evidentiary weight to the Veteran's contentions, and concludes the most probative evidence fails to establish IBS or its symptoms in service, or a continuity of symptomatology since service.  (Moreover, the Veteran is not shown to be competent to identify the cause of his IBS.)  

On December 27, 2001, the President signed into law H.R. 1291, the Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976, which contained, among other things, new provisions relating to Persian Gulf War Veterans.  Section 202 of the new statute expanded compensation available for Persian Gulf Veterans to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, in addition to any diagnosed illness that the Secretary determines by regulation to be service-connected.  These changes in law became effective on March 1, 2002. 

As such, 38 C.F.R. § 3.317 was amended to include IBS as a presumptive condition. Prior to this legislation, 38 C.F.R. § 3.317 did provide compensation for signs or symptoms which may be manifestations of undiagnosed illness to include, but are not limited to: (1) Fatigue; (2) Signs or symptoms involving skin; (3) Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic signs or symptoms; (7) Neuropsychological signs or symptoms; (8) Signs or symptoms involving the respiratory system (upper or lower); (9) Sleep disturbances; (10) Gastrointestinal signs or symptoms; (11) Cardiovascular signs or symptoms; (12) Abnormal weight loss and (13) Menstrual disorders. 

It is noted that gastrointestinal signs or symptoms were included on this list. However, the Veteran's symptoms have now been linked to IBS; therefore, it was not part of an undiagnosed illness. 

As such, entitlement to service connection only occurred once the legislation establishing IBS as a presumptive condition became effective.  While the Veteran believes that an early effective date is warranted, the law in this regard is clear. 

Therefore, the criteria for service connection for IBS were not met prior to March 1, 2002, and that is the earliest date the presumption for IBS can take effect. 

The Veteran's claim of entitlement to an effective date earlier than March 1, 2002, for the grant of service connection for IBS is denied.


ORDER

An effective date earlier than March 1, 2002, for the grant of service connection for IBS is denied.


REMAND

In its March 2012 Memorandum Decision, the Court observed that the Board failed to provide adequate reasons and bases for why a disability rating in excess of 10 percent for IBS was unwarranted.  The Court noted that the Board relied upon an April 2008 VA examination in denying the Veteran's claim for a higher rating for IBS, but failed to address the VA examiner's statement that the Veteran's IBS caused "significant effects" on his occupation, including "frequent vomiting while working.  Result in job loss.  Also got depressed at the time."  Thus, the Board will undertake to render a new decision considering these identified inadequacies.

However, the Board finds that the current record fails to reflect recent evidence relevant to the Veteran's increased rating claim, as the Veteran was last afforded a VA examination assessing the severity of his IBS in April 2008, and the Veteran's VA treatment records were most recently obtained in November 2011.  As such, the Veteran should be afforded a new VA examination, and his outstanding VA treatment records should be obtained and associated with his claims file.  

Furthermore, a review of the record reflects that the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder and for bilateral extremity numbness were remanded by the Board in October 2009 for additional development.  While the record reflects that some action has been taken as required by the remand, the RO has not yet completed all the development requested and has yet to readjudicate these two claims.  Thus, another remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from December 2011 to the present.

2.  After the foregoing has been accomplished, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his irritable bowel syndrome.  The examiner should review the Veteran's claims file and note that review in the examination report. 

The examiner should determine whether the Veteran has frequent episodes of bowel disturbance with abdominal distress; or diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Any opinion expressed should be supported by a rationale.

3.  After completion of the requested development as directed in the October 2009 Board remand and any additional development deemed appropriate, (and in the event the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, and for bilateral extremity numbness, continue to be denied), provide a supplemental statement of the case to the Veteran regarding these two issues, pursuant to the Board's October 2009 remand directives.  

4.  The RO also should readjudicate the Veteran's IBS increased rating claim.  If the benefit sought on appeal remains denied the Veteran and his attorney should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


